Fraudulent Conveyances — Federal Courts.[1. Cited in Whetmore v. Murdock, Case No. 17,509, to the point that it is only where a demand has been transferred to a foreign resident, to whom it did not belong originally, that jealousies should be indulged of a design to evade the state insolvent system, and a close scrutiny made into the truth of the transaction, and where juries might be expected to lean against plaintiffs.][2. Cited in Moan v. Wilmarth, Case No. 9,680, to the point that it was the design of congress, in the acts of 1S39 and 1841 (5 Stat. 341, 410), that the federal courts should conform to the laws of the respective states as regards imprisonment of private debtors, thus allowing the individuals to have their rights settled on like principles in both state and federal courts, but by a tribunal supposed to be more impartial when the action is between a citizen and a nonresident or foreigner, and is brought in a court of the United States.][Note. Nowhere reported; opinion not now accessible.]